     Case 3:20-cv-00689-MMD-WGC Document 9 Filed 03/04/21 Page 1 of 1



1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                   ***
6     ALDO MARONES,                                       Case No. 3:20-cv-00689-MMD-WGC

7                                     Plaintiff,                          ORDER
            v.
8
      PATRICIA HERNANDEZ et al.,
9
                                 Defendants.
10

11          Plaintiff Aldo Marones previously filed an application to proceed in forma pauperis
12   and submitted a civil rights complaint under 42 U.S.C. § 1983. (ECF Nos. 1-1, 6.) The
13   Court has not yet screened Plaintiff’s complaint.
14          Plaintiff now files a motion for voluntary dismissal. (ECF No. 7 (“Motion”).) Under
15   Federal Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action without a court
16   order by filing “a notice of dismissal before the opposing party serves either an answer or
17   a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). The Court grants Plaintiff’s
18   Motion because no responsive pleading has been filed in this case. Accordingly, the Court
19   dismisses this action without prejudice.
20          It is therefore ordered that Plaintiff’s motion for voluntary dismissal (ECF No. 7) is
21   granted.
22          It is further ordered that Plaintiff’s application to proceed in forma pauperis (ECF
23   No. 6) is denied as moot.
24          It is further ordered that this action is dismissed in its entirety without prejudice.
25          The Clerk of Court is directed to enter judgment accordingly and close this case.
26          DATED THIS 4th Day of March 2021.
27                                                 __________________________________
                                                   MIRANDA M. DU
28                                                 CHIEF UNITED STATES DISTRICT JUDGE
